               Case 3:21-cv-05566-JLR Document 7 Filed 09/03/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          HORACE G. FRIEND,                             CASE NO. C21-5566JLR

11                               Plaintiff,               ORDER
                   v.
12
            U.S. ATTORNEY GENERAL,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court are (1) pro se Plaintiff Horace G. Friend’s complaint against

17   Defendant the United States Attorney General (“the Attorney General”) (Compl. (Dkt.

18   # 6); and (2) Magistrate Judge S. Kate Vaughan’s order granting Mr. Friend in forma

19   pauperis (“IFP”) status and recommending that the court review this action pursuant to

20   28 U.S.C. § 1915(e)(2)(B) (IFP Order (Dkt. # 5)). Under 28 U.S.C. § 1915(e), courts

21   have authority to review IFP complaints and must dismiss them if “at any time” it is

22   determined that a complaint is frivolous, malicious, fails to state a claim on which relief


     ORDER - 1
               Case 3:21-cv-05566-JLR Document 7 Filed 09/03/21 Page 2 of 5




 1   may be granted, or seeks monetary relief from a defendant who is immune from such

 2   relief. As discussed below, Mr. Friend’s complaint falls within the category of pleadings

 3   that the court must dismiss.

 4                                    II.          BACKGROUND

 5          On July 24, 2021, Mr. Friend filed a declaration and application to proceed IFP

 6   and a proposed complaint, which were received by the Clerk’s office on August 4, 2021.

 7   (IFP App. (Dkt. # 1); Prop. Compl. (Dkt. # 1-1).) Mr. Friend filed a corrected IFP

 8   application on August 16, 2021 (Corrected IFP App. (Dkt. # 4), which Magistrate Judge

 9   Vaughan granted on August 31, 2021 (IFP Order). Mr. Friend’s proposed complaint was

10   subsequently filed on the docket. (Compl.)

11          Mr. Friend’s complaint alleges that the Attorney General has violated his

12   constitutional rights. (Id. at 1-2.) The complaint further alleges that these violations arise

13   because, over the course of multiple decades, his “application for the return of his stolen

14   certificate of citizenship” has been ignored, and his applications for “a U.S. Passport” and

15   replacement Social Security card have been denied. (Id.) Mr. Friend names only the

16   Attorney General as a defendant. (Id. at 1.)

17          As relief, Mr. Friend asks the court to “correct[]” “the wrong perpetrated against

18   him.” (Id. at 2.)

19                                          III.    ANALYSIS

20          Title 28 U.S.C. § 1915(e)(2)(B) authorizes a district court to dismiss a claim filed

21   IFP “at any time” if it determines: (1) the action is frivolous or malicious; (2) the action

22   fails to state a claim; or (3) the action seeks relief from a defendant who is immune from


     ORDER - 2
               Case 3:21-cv-05566-JLR Document 7 Filed 09/03/21 Page 3 of 5




 1   such relief. See 28 U.S.C. § 1915(e)(2)(B). Section 1915(e)(2) parallels the language of

 2   Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th

 3   Cir. 2000). The complaint therefore must allege facts that plausibly establish the

 4   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007).

 5   Because Mr. Friend is a pro se plaintiff, the court must construe his pleadings liberally.

 6   See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

 7          At bottom, Mr. Friend appears to allege that he has suffered a deprivation of

 8   constitutional rights because he has been denied access to various government

 9   documents, including a “certificate of citizenship,” a passport, and a Social Security card.

10   (Compl. at 1.) Even liberally construed, however, Mr. Friend’s factual allegations are

11   wholly inadequate to plausibly establish the Attorney General’s liability or raise his

12   “right to relief above the speculative level.” See Twombly, 550 U.S. at 555. The court

13   thus concludes that Mr. Friend’s complaint fails to state a claim.

14          To begin, Mr. Friend relies on 42 U.S.C. § 1983 as the basis for his lawsuit against

15   the Attorney General. (See Compl.; Civ. Cover Sheet (Dkt. # 1-2)). That statute,

16   however, pertains to violations of federal rights committed by state officials, see 42

17   U.S.C. § 1983, and “‘provides no cause of action against federal agents acting under

18   color of federal law,’” Paeste v. Gov’t of Guam, 798 F.3d 1228, 1237 (9th Cir. 2015)

19   (quoting Billings v. United States, 57 F.3d 797, 801 (9th Cir. 1995)). Mr. Friend’s

20   complaint does not allege that the Attorney General was acting pursuant to state law (see

21   generally Compl.) and so the court will liberally construe Mr. Friend’s claim as “an

22   action under the authority of Bivens [v. Six Unknown Named Agents of Federal Bureau of


     ORDER - 3
               Case 3:21-cv-05566-JLR Document 7 Filed 09/03/21 Page 4 of 5




 1   Narcotics, 403 U.S. 388 (1971)],” Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir.

 2   1987). “[A] Bivens action is the federal analog to an action against state or local officials

 3   under § 1983,” and is the proper vehicle for “seek[ing] to hold federal officers

 4   individually liable for constitutional violations.” Starr v. Baca, 652 F.3d 1202, 1206 (9th

 5   Cir. 2011).

 6          Even if his claim is construed as a Bivens action, however, Mr. Friend fails to

 7   state a claim because “a Bivens action can be maintained against a defendant in his or her

 8   individual capacity only, and not in his or her official capacity.” Daly-Murphy, 837 F.2d

 9   at 355. Mr. Friend’s complaint contains no allegation that the Attorney General acted in

10   an individual capacity to deprive Mr. Friend of his constitutional rights, nor is there

11   reason to construe the complaint in that manner. (See generally Compl.)

12          Ultimately, even if the court construes Mr. Friend’s complaint in a manner that

13   avoids these pleading deficiencies, the sparse allegations would still require dismissal.

14   Complaints need not include detailed factual allegations but must contain facts sufficient

15   to place the defendant on notice of what the claims are and the grounds upon which they

16   rest. See Starr, 652 F.3d at 1216 (requiring complaints to “contain sufficient allegations

17   of underlying facts to give fair notice and to enable the opposing party to defend itself

18   effectively”). Mr. Friend’s complaint fails to provide such notice. Indeed, it does not

19   allow either the court or Attorney General to discern—without significant speculation—

20   the nature of the constitutional rights Mr. Friend believes are at issue, whether Mr. Friend

21   has suffered any cognizable harm from his inability to access the enumerated documents,

22   or how the Attorney General’s conduct is connected to any such harm.


     ORDER - 4
               Case 3:21-cv-05566-JLR Document 7 Filed 09/03/21 Page 5 of 5




 1          Accordingly, the court concludes that Mr. Friend’s complaint fails to state a claim

 2   against the Attorney General and dismisses his complaint pursuant to 28 U.S.C.

 3   § 1915(e)(2)(B).

 4          When a court dismisses a pro se plaintiff’s complaint, it must give the plaintiff

 5   leave to amend “[u]nless it is absolutely clear that no amendment can cure the defect[s].”

 6   Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Thus, the court

 7   grants Mr. Friend fourteen (14) days to file an amended complaint that properly addresses

 8   the pleading deficiencies identified in this order. If Mr. Friend fails to timely comply

 9   with this order or fails to file an amended complaint that corrects the identified

10   deficiencies, the court will dismiss his complaint without leave to amend.

11                                     IV.    CONCLUSION

12          For the foregoing reasons, the court DISMISSES Mr. Friend’s complaint

13   (Dkt. # 6) for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B) with leave to

14   amend within fourteen (14) days of the filing of this order.

15          Dated this 3rd day of September, 2021.



                                                      A
16

17
                                                       JAMES L. ROBART
18                                                     United States District Judge

19

20

21

22


     ORDER - 5
